REDMANN, Judge.
An ex-husband appeals from a judgment refusing to terminate or reduce alimony.
The ex-husband had had business reverses but is now employed for $2,900 gross monthly. He has remarried and his wife has modest earnings; he has adopted her teenage daughter.
The ex-wife took employment as a school bus driver beginning September 1979 from which her 1979 federal income tax return, prepared by a professional preparer, shows she had gross income of $7,312.81 and employee expenses of $4,413.23 (presumably including all expenses and depreciations). Her adjusted gross of $2,899.58 for that four-month period means she averaged $724.89 monthly. If she earns $724.89 monthly during the nine months of the school year, that would average $543 or less per month when spread over the 12 months of the calendar year. Included in her expenses are $278 house note and unusual medical expenses ($166) allegedly attributable to cancer.
We cannot find an abuse of the trial court’s discretion in fixing reasonable alimony at $500.
Affirmed.